                                                                  Case 2:17-cv-02407-JAD-VCF Document 219 Filed 10/28/19 Page 1 of 5



                                                              1   ROPERS, MAJESKI, KOHN & BENTLEY
                                                                  STEPHEN J. ERIGERO
                                                              2   Nevada Bar. No. 11532
                                                                  TIMOTHY J. LEPORE
                                                              3   Nevada Bar No. 13908
                                                                  3753 Howard Hughes Pkwy., Suite 200
                                                              4   Las Vegas, Nevada 89169
                                                                  Telephone:   (702) 954-8300
                                                              5   Facsimile:   (213) 312-2001
                                                                  Email:       stephen.erigero@rmkb.com
                                                              6                timothy.lepore@rmkb.com
                                                              7   Attorneys for Third-Party Defendant
                                                                  ROCKHILL INSURANCE COMPANY
                                                              8
                                                                                                  UNITED STATES DISTRICT COURT
                                                              9
Ropers Majeski Kohn & Bentley




                                                                                                      DISTRICT OF NEVADA
                                                             10

                                                             11
                                A Professional Corporation




                                                                  CENTEX HOMES, a Nevada general                 Case No.: 2:17-cv-02407-JAD-VCF
                                                             12   partnership,
                                                                                                                 STIPULATION AND ORDER FOR
                                        Las Vegas




                                                             13                      Plaintiff,                  DISSMISAL WITH PREJUDICE OF
                                                                                                                 THIRD-PARTY DEFENDANT
                                                             14   v.                                             ROCKHILL INSURANCE COMPANY
                                                             15   ST. PAUL FIRE AND MARINE                               ECF No. 219
                                                                  INSURANCE COMPANY, a Connecticut
                                                             16   corporation; EVERNEST NATIONAL
                                                                  INSURANCE COMPANY, a Delaware
                                                             17   corporation; INTERSTATE FIRE &
                                                                  CASUALTY COMPANY, an Illinois
                                                             18   corporation; LEXINGTON INSURANCE
                                                                  COMPANY, a Delaware corporation;
                                                             19   FEDERAL INSURANCE COMPANY; an
                                                                  Indiana corporation; and FEDERAL
                                                             20   INSURANCE COMPANY, an
                                                             21                      Defendants.
                                                             22   ST. PAUL FIRE AND MARINE
                                                                  INSURANCE COMPANY,
                                                             23
                                                                                     Third-Party Plaintiff,
                                                             24
                                                                  v.
                                                             25
                                                                  UNDERWRITERS AT LLOYDS LONDON;
                                                             26   PROBUILDERS SPECIALTY INSURANCE
                                                                  COMPANY, RRG; NEW HAMPSHIRE
                                                             27   INSURANCE COMPANY; FIRST
                                                                  SPECIALTY INSURANCE COMPANY;
                                                             28

                                                                  4821-5641-0026.2
                                                                  Case 2:17-cv-02407-JAD-VCF Document 219 Filed 10/28/19 Page 2 of 5



                                                              1   ARCH SPECIALTY INSURANCE
                                                                  COMPANY; IRONSHORE SPECIALTY
                                                              2   INSURANCE COMPANY; ROCKHILL
                                                                  INSURANCE COMPANY; and FIREMAN'S
                                                              3   FUND INSURANCE COMPANY,
                                                              4                      Third-Party Defendants.
                                                              5                 STIPULATION AND ORDER FOR DISSMISAL WITH PREJUDICE

                                                              6             OF THIRD-PARTY DEFENDANT ROCKHILL INSURANCE COMPANY

                                                              7            IT IS HEREBY STIPULATED AND AGREED, by and between Third-Party Defendant

                                                              8   Rockhill Insurance Company (“Rockhill”), through its attorney of record, Timothy J. Lepore of

                                                              9   Ropers Majeski Kohn & Bentley, P.C., and Third-Party Plaintiff St. Paul Fire and Marine
Ropers Majeski Kohn & Bentley




                                                             10   Insurance Company (“St. Paul”), through its attorney of record, William Revees of Morales

                                                             11   Fierro & Reeves, for the Court to issue an order under Federal Rules of Civil Procedure, Rule
                                A Professional Corporation




                                                             12   41(a)(2), that dismisses St. Paul’s Third-Party Complaint against Rockhill with prejudice, with
                                        Las Vegas




                                                             13   both Rockhill and St. Paul bearing their own attorney's fees and costs.

                                                             14   Dated: this 28th day of October, 2019             ROPERS, MAJESKI, KOHN & BENTLEY
                                                             15

                                                             16                                                     By:/s/ Timothy J. Lepore
                                                                                                                       STEPHEN J. ERIGERO
                                                             17                                                        TIMOTHY J. LEPORE
                                                                                                                       Attorneys for Third-Party Defendant
                                                             18                                                        ROCKHILL INSURANCE COMPANY
                                                             19   Dated: this 28th day of October, 2019             MORALES FIERRO & REEVES
                                                             20

                                                             21                                                     By: /s/ William Reeves
                                                                                                                       WILLIAM REEVES
                                                             22                                                        Attorneys for Third-Party Plaintiff
                                                                                                                       ST. PAUL FIRE & MARINE
                                                             23                                                        INSURANCE COMPANY
                                                             24            IT IS SO ORDERED:              ORDER
                                                             25            Based on the parties' stipulation [ECF No. 219], which I construe as a joint motion under
                                                                  Local Rule 7-1(c) because it was signed by fewer than all the parties or their attorneys, and with
                                                             26   Datedcause
                                                                          this ______ dayITof IS
                                                                                               October, 2019ORDERED that ALL CLAIMS AGAINST THIRD-PART
                                                                  good         appearing,        HEREBY
                                                             27   DEFENDANT ROCKHILL INSURANCE COMPANYUNITED                are DISMISSED
                                                                                                                                     STATESwith     prejudice,
                                                                                                                                               DISTRICT        each
                                                                                                                                                            JUDGE
                                                                  side to bear its own fees and costs.
                                                             28
                                                                                                                           _________________________________
                                                                                                                                             ____
                                                                                                                                                __________
                                                                                                                                                        _____
                                                                                                                                                           ____
                                                                                                                                                           __ _ __
                                                                                                                                                                _ _
                                                                  4821-5641-0026.2                              -2-        U.S. District Judgee 11
                                                                                                                                                 111-18-19
                                                                                                                                                   1--1
                                                                                                                                                      18-19
